DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 26 April 2022 has been entered.  An action on the RCE follows.
Response to Amendments 
Applicant’s amendment to the independent claims filed on April 15, 2022 has been considered. 
Applicant’s arguments filed on April 15, 2022 with respect to rejections of claims 1 – 20 under Sawhney in view of Rottler have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, that action is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment and applicant’s overcoming the outstanding rejections in response to arguments.
The closest prior arts of record consist of the combination of Sawhney (USPGPUB 2016/0042253), which discloses a set of instructions executing a matching algorithm to measure similarity of combination of visual features of a query image to index visual features of a collection of images, where the visual features are determined by executing an indexing algorithm to create an index of the visual features in the collection of images; Rottler (USPGPUB 20140096048), which discloses to receive a command by which a UI object currently displayed in an application is dragged from the application and dropped onto an area within the UI that is assigned to a search function. An object type assigned to the UI object is determined. A search is performed using the search function using data from metadata field associated with the UI object. The metadata field used for the search is selected based on the determined object type; Stanke (USPGPUB 2014/0181652), which involves receiving a help query from a user of a social-networking system by several computing devices. The help content is identified in response to the help query based on state of an account of the user on the social-networking system and activity by the user on the social-networking system; and Hansson (USPGPUB 2012/0047134) which discloses to perform operations by generating a search interface including a query input field. A query characters input is provided in a query input field to a search service as a query suggestion request. Query suggestions are received in response to the query suggestion request and rendered to an order. An indication is generated in the search interface by the medium for indicating the query suggestion for which the search results are responsive.
The combination of the above-mentioned prior arts does not explicitly teach receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position of the grid of the photo query interface to a second position of the grid of the photo query interface, wherein the photo query is indicative of the second position of the grid of the photo query interface to which the user interface element was dragged and dropped; identify one or more photos based upon the photo query indicative of the second position of the grid of the photo query interface to which the user interface element was dragged and dropped – as disclosed in independent claims 1, 9 and 14. 
Thus, based on the applicant's incorporation of the examiner’s previously suggested allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162